Citation Nr: 0104334	
Decision Date: 02/12/01    Archive Date: 02/20/01

DOCKET NO.  99-18 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a back disability as 
secondary to a service-connected right knee disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from June 1978 to June 1982.

This appeal arises from a December 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina, that determined that a 
claim for service connection for a back disability claimed as 
secondary to a service-connected right knee disorder was not 
well grounded.  The veteran has appealed to the Board of 
Veterans' Appeals (Board) for favorable resolution.

In October 1999, the Board remanded the case for a hearing.  
The veteran testified at a videoconference before the 
undersigned member of the Board in October 2000.


FINDINGS OF FACT

1.  All evidence necessary for disposition of the claim has 
been obtained.

2.  It is at least as likely as not that a service-connected 
right knee disability has resulted in a back disability.


CONCLUSION OF LAW

A low back disability is proximately due to a service-
connected disability.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137, 5107 (West 1991 & Supp. 2000); § 5107 (as amended by 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
as amended at 38 U.S.C.A. § 5107)); 38 C.F.R. §§ 3.303, 3.310 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records (SMRs) are negative for 
a lumbar spine disorder; however, he did injure his right 
knee during active service.  Service connection was 
established for the right knee after discharge from active 
service.  The claims file reflects that in December 1996 the 
right knee was rated as 20 percent disabling due to 
limitation of motion and use of a knee brace.  

The claims file reflects that while working at construction 
the veteran injured his back while attempting to lift 
construction materials.  A company accident report dated 
December 27, 1996 reflects that the veteran presented with a 
painful back, reported that he had just slipped and fallen 
while lifting, and that he had no prior history of a low back 
problem.  In January 1997, a computerized tomography (CT) 
scan showed a herniated nucleus pulposus at L4-5 on the 
right.

The veteran's personal physician, Raymond Sweet, M.D., 
performed a micro-diskectomy of L4-5 at Mercy Hospital in 
April 1997.  Dr. Sweet noted that the veteran had sudden 
severe pain while lifting in December 1996 and that the pain 
had continued since that time.

In May 1997, the veteran submitted his claim for VA benefits 
for his back.  He reported to VA that his right knee brace 
precluded squatting and was the culprit that caused him to 
injure his back while lifting. 

In August 1997, Dr. Sweet noted that the veteran walked with 
a limp, wore a large right knee brace, and had continued 
complaint of chronic achy low back pain, hip pain, and some 
knee pain.  The doctor noted that the right knee problem 
disturbed the veteran's gait and caused additional back pain.  

According to a September 1997 VA joints examiner, the veteran 
gave his relevant history of knee and back trouble.  The 
examiner did not mention a review or availability of the 
claims file.  The examiner noted that the veteran favored the 
right knee and walked with a bent, painful back.  The 
diagnosis was status post arthrotomy, right knee.  That 
examiner also conducted a spine examination, reported 
limitation of motion of the lumbar spine, and gave a 
diagnosis of status post lumbar laminectomy.  The examiner 
reported, "Further discussion would be speculative.  It is 
impossible to give an opinion as to the role the knee injury 
may have played in the back injury without resorting to 
speculation and conjecture."

In December 1997, the RO denied the secondary service 
connection claim as not well grounded.  

In January 1999, the veteran underwent a VA joints 
examination.  The examiner expressly noted that medical 
records were not available but did note that the veteran wore 
a right knee brace and had full, painful right knee range of 
motion.  

The RO received Social Security Administration (SSA) records 
in October 2000.  The reports are not relevant to the issue.  

In October 2000, the veteran attended a videoconference 
before the undersigned member of the Board.  The veteran 
reiterated the history of his back trouble, submitted a 
letter from Dr. Sweet dated in September 2000, and waived his 
right to initial RO consideration of evidence. 

According to the letter submitted at the hearing, Dr. Sweet 
reported a long term relationship and familiarity with the 
veteran's medical case.  Dr. Sweet noted that the veteran's 
service-connected right knee and knee brace precluded any 
bending at the knees and reported that, 'lifting with the 
knees straight and bending over gives him a higher 
probability of back injury."  




Days later, the veteran submitted to the Board another letter 
from Dr. Sweet, which was dated the day after the hearing.  
Dr. Sweet had this to say:

It is at least as likely as not that [the 
veteran's] right knee disability caused his lower 
back disability.  Since he was wearing a right knee 
brace at the time of his injury...he would not have 
been able to squat down to pick up the sheet rock 
properly.

II.  Legal Analysis

The Board may evaluate the merits of the claim after ensuring 
the duty to assist has been fulfilled.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 38 
U.S.C. § 5107).  The Board finds that all evidence necessary 
for disposition of the claim has been obtained.

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

While the medical records do not demonstrate the presence of 
a low back condition until many years after service, service 
connection for such a condition may be granted if the 
evidence links it to an incident of service or to a service-
connected disability.  38 C.F.R. §§ 3.303(b) and 3.310(a) 
(2000).  

The Board may consider only independent medical evidence to 
support its findings and may not rely on its own 
unsubstantiated opinion to support a decision.  Colvin v. 
Derwinski, 1 Vet. App. 175 (1991).

In this case, service connection is in effect for the right 
knee and the evidence reflects that the veteran injured his 
low back in 1996.  The veteran has a current low back 
disability as evidenced by the presence of chronic 
postoperative residuals of diskectomy at L4-5.  

A VA examiner has declined to offer an opinion on the issue; 
however, the VA examiner did not have the private doctor's 
familiarity with the case and it also appears that the VA 
examiner did not review the claims file.  Under those 
circumstances, the Board certainly appreciates the VA 
examiner's reluctance to enter an opinion.  Moreover, the 
Board does not view the VA examiner's reluctance to enter an 
opinion as evidence against the case.  It is simply a neutral 
statement of fact indicating that the examiner came to no 
conclusion on the matter.  

The private medical evidence clearly supports the veteran's 
claim.  This evidence certainly does reflect that the back 
condition arose suddenly in December 1996 as the veteran has 
reported and that it is at least as likely as not that the 
right knee is the culprit.  Because the medical evidence 
indicates that it is at least as likely as not that the back 
is causally related to the knee, the issue is in equipoise.  
The Board must therefore resolve any remaining doubt in favor 
of the veteran and grant service connection for a back 
disability secondary to a service-connected right knee 
disorder.


ORDER

Service connection is granted for a back disability secondary 
to a service-connected right knee disorder.



		
	J. E. Day
	Member, Board of Veterans' Appeals



 

